DETAILED ACTION
	This is a final Office Action on the merits for application 16/751,006. Receipt of the amendments and arguments filed on 04/27/2021.
Claims 1, 3-9, and 11-20 are pending.
Claims 2 and 10 are cancelled.
Claims 1, 3-9, and 11-20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 9, and 17 have been amended to define that “the terminating face of the rigid cement board is in a position biased against the stop bead wall,” which was not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 17 have been amended to define that “the terminating face of the rigid cement board is in a position biased against the stop bead wall,” which was not disclosed in the originally filed specification and thus is considered to define new matter as well as render the invention indefinite. The originally filed specification instead discloses the gap between the rear and front walls of the stop bead apparatus is smaller than the cement board and thus biases the front wall against the board to form a tight joint, which would provide a horizontal force rather than a vertical force to hold the terminating end of the board against the stop bead wall and thus one of 
Claim 6 defines “a stop bead wall,” which renders the claimed invention indefinite since a stop bead wall has already been defined in claim 1, from which claim 6 depends from, and thus one of ordinary skill in the art would not know whether a second bead stop wall is required or whether such a bead stop wall refers back to the stop bead wall of claim 1. For examining purposes and in light of the specification and drawings, the stop bead wall of claim 6 is considered to refer back to the stop bead wall of claim 1. Moreover, claims 7 and 8 include similar limitations and are similarly rejected and interpreted.
Claim 9 defines in line 12 “to a jamb,” which renders the claimed invention indefinite since the claim already positively defines the stop bead apparatus attached to a jamb earlier in the claim and thus one of ordinary skill in the art would not know whether a second jamb is required in the claim or whether such a jamb in line 12 refers back to the previously defined jamb. For examining purposes and in light of the specification and drawings, the jamb in line 12 is considered to refer back to the jamb of lines 4-5 of the claim. Moreover, claims 11-16 are rendered indefinite for their dependencies upon claim 9.
Claim 17 defines that the stop bead apparatus of the claim is configured for use at a location against a jamb but later positively defines the stop bead wall of the apparatus relative to the jamb, which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether the jamb is positively defined within the claim, and thus defines an assembly rather than a stop bead apparatus, or whether such limitations define the orientation of the apparatus when in use. For examining purposes and in light of the specification and drawings, the limitations are considered to positively define the jamb since the claim later goes on to positively define other elements of the apparatus relative to the jamb. Moreover, claims 18-20 are rendered indefinite for their dependencies upon claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. Patent 6,470,638) in view of Gleeson et al. (U.S. Publication 2008/0104918), or in the alternative in view of Gleeson et al. and Maziarz ‘971 (U.S. Publication 2008/0263971).
Regarding claim 1, Larson discloses a method for constructing a termination point in a wall at a location against a jamb of a door or window (figure 3 depicts the termination point is for a window jamb #40), the method comprising the steps of:
attaching a stop bead apparatus (#10) to exterior sheathing (#36) of the wall at a terminating location of the wall proximate to the jamb of a door or window (col. 3, ll. 55-61 disclose the rear wall #16 of the stop bead #10 is nailed to the sheathing #36 at the terminating location of the window jamb #40), the stop bead having a flexible spacing member (#50) mounted to a stop bead wall (#12), the stop bead wall being free from holes or openings (see figures 1 and 2) and being positioned substantially parallel to the jamb (see figure 3, where the stop bead wall is to be attached to the jamb through spacing member #50 and is substantially parallel to the jamb), wherein the flexible spacing member is compressed against the jamb thereby maintaining a tight bond against the jamb (the caulking spacing member #50 is applied before the stop bead #10 is nailed to the substrate #36 and thus is compressed when the stop bead is applied thereto);
inserting a terminating edge of a rigid, cured board (#42) into a gap formed between a base panel (#16) and a front wall (#14) of the stop bead apparatus (see figure 3), wherein the terminating edge of the rigid cured board has a terminating face (the bottom face of figure 3) which faces the stop bead wall of the stop bead apparatus (see figure 3), and wherein an entirety of the terminating face of the rigid cured board within the gap is in direct contact with the stop bead wall (see figure 3), whereby the terminating face of the rigid cured board is in a position biased against the stop bead wall (The striations #24 on the rear wall #16 are used to form a tight 
wherein at least a portion of the base panel of the stop bead apparatus is positioned between the exterior sheathing and the board (see figure 3); and
applying a finish layer (#44) to an exterior surface of the board (see figure 3).
However, Larson does not disclose the board is a rigid, cured cement board which is secured to the exterior sheathing of the wall. It is highly well known in the art, as evidenced by Gleeson et al., that EIFS cladding systems of buildings commonly used foamed panels to clad the exterior of the building, where cement or fiber cement boards can instead be used in place of the foamed panels in order to provide sufficient strength to the exterior of the building structure. Furthermore, paragraph 87 discloses such cement boards can be secured to the exterior sheathing and frame of such a wall using nails, screws, stapes, or similar fasteners. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed board of Larson out of a cement board instead of foam, as taught in Gleeson et al., in order to construct a stronger cladding system for the building exterior and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Regarding claim 5, Larson in view of Gleeson et al., or in the alternative in view of Gleeson et al. and Maziarz ‘971, render obvious wherein applying the finish layer to the exterior surface of the cement board further comprises securing a terminating edge of the finish layer to at least a portion of the front wall of the stop bead apparatus (col. 4, ll. 2-14 of Larson disclose the bottom, terminating edge of the finish layer is secured to the front wall #14).
Regarding claim 7, Larson in view of Gleeson et al., or in the alternative in view of Gleeson et al. and Maziarz ‘971, render obvious the front wall of the stop bead apparatus extends from the stop bead wall in a substantially perpendicular angle, 
Regarding claim 9, Larson discloses a system for terminating a wall at a location against a jamb of a door or window (#40), the system comprising:
a stop bead apparatus (#10) affixed to exterior sheathing (#36) of a wall (see figure 3), wherein the stop bead apparatus is attached to the exterior sheathing of the wall proximate to a jamb of a door or window (col. 3, ll. 55-61 disclose the rear wall #16 of the stop bead #10 is nailed to the sheathing #36 at the terminating location of the window jamb #40), the stop bead apparatus having:
a substantially planar base panel (#16);
a stop bead wall (#12) extending in a substantially planar angle from the base panel along a first edge of the base panel (see figure 2), the stop bead wall having a first side (the bottom side of figure 2) facing towards the jamb and a second side (the top side of figure 2) facing away from the jamb (see figure 2), the stop bead wall being free from holes or openings (see figures 1 and 2); 
a flexible spacing member (#50) extending from the first side of the stop bead wall to a jamb (see figure 3), wherein the flexible spacing member is compressed against the jamb thereby maintaining a tight bond against the jamb (the caulking spacing member #50 is inserted below the stop bead wall #12 prior to nailing of the rear wall #16 to sheathing #36 and thus is compressed once the weight of the board and other elements are applied thereto during construction); and
a front wall (#14) connected to the stop bead wall (see figure 2), the front wall extending in a direction substantially opposite the first side (see figure 2, where the front wall extends upwardly and away from a bottom, first side of the bead wall #12), wherein a gap (the U-shaped channel of figure 2) is formed between opposing faces of the base panel and the front wall (see figure 2);
a rigid board (#42) having at least an edge portion thereof (the bottom edge of figure 3) positioned within the gap (see figure 3), wherein the edge portion of the rigid board has a terminating face (the bottom face of figure 3) which faces the stop bead wall of the stop bead apparatus (see figure 3), and wherein an entirety of the terminating face of the rigid cement board within the gap is in direct contact with the second side of the stop bead wall (see figure 3), whereby the terminating face of the rigid board is in a position biased against the stop bead wall (The striations #24 on the rear wall #16 are used to form a tight bond between the board #42 and stop bead #10 and thus bias the terminating face of the board in its position on the stop bead wall. Furthermore, gravity and the weight of the board bias such a terminating edge against the stop bead wall during use as depicted in figure 3.), and whereby the flexible spacing member maintains the tight bond against the jamb (see figure 3), and whereby the flexible spacing member maintains the tight bond against the jamb (see figure 3), and wherein the rigid board is cured prior to insertion into the gap (see figure 3, where the method of manufacturing such a product is not germane to the patentability of final product itself and thus has not been given patentable weight; In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113); and
a finish layer (#44) applied to an exterior surface of the rigid board (see figure 3).
In re Leshin, 125 USPQ 416 (CCPA 1960).
Furthermore, if the Examiner is considered to over broadly interpret Larson as disclosing the spacing member maintains the tight bond against the jamb, it is highly well known in the art, as evidenced by Maziarz ‘971, that when a spacing member is provided on a bottom surface of the stop bead apparatus, such a spacing member is constructed so as to compress and accommodate expansion and compressive forces against the jamb which the spacing member is to abut against. Therefore, it would have been obvious to have constructed the spacing member and stop bead wall of Larson such that the spacing member is to flex and maintain the tight bond against the jamb of the window, as taught in Maziarz ‘971, in order to allow for greater force distribution and compression during use.
Regarding claim 13, Larson in view of Gleeson et al., or in the alternative in view of Gleeson et al. and Maziarz ‘971, render obvious a terminating edge of the finish layer is secured to at least a portion of the front wall of the stop bead apparatus (col. 4, ll. 2-14 of Larson disclose the bottom, terminating edge of the finish layer is secured to the front wall #14).
Regarding claim 15, Larson in view of Gleeson et al., or in the alternative in view of Gleeson et al. and Maziarz ‘971, render obvious the front wall of the stop bead apparatus extends from the stop bead wall in a substantially perpendicular angle, wherein the front wall is set back from a terminating edge of the stop bead wall (figure 2 of Larson depicts the front wall #14 extends from the stop bead wall #12 substantially perpendicularly and set back from terminating edge #34 of the wall).
Regarding claim 17, Larson discloses a stop bead apparatus (#10) for use with terminating a stucco or thin veneered stone wall at a location against a jamb of a door or window (the apparatus of figure 1 is configured for use as defined, where such a use is not positively defined), the stop bead apparatus comprising:
a substantially planar base panel (#16) attachable to exterior sheathing (#36) of a wall proximate to the jamb of the door or window (see figure 3);
a stop bead wall (#12) extending in a substantially perpendicular angle from the base panel along a first edge of the base panel (see figure 2), the stop bead wall having a first side (the bottom side of figure 2) facing towards the jamb and a second side (the top side of figure 2) facing away from the jamb, the stop bead wall being free from holes or openings (see figures 1 and 2);
a flexible spacing member (#50) extending from the first side of the stop bead wall (see figure 3), wherein the flexible spacing member is compressed against the jamb thereby maintaining a tight bond against the jamb (see figure 3);
a front wall (#14) connected to the stop bead wall (see figure 2), the front wall extending in a direction substantially opposite the first side (see figure 2), wherein a gap (the U-shaped gap of figure 2) is formed between opposing faces of the base panel and the front wall; and
a rigid board (#42) having at least an edge portion thereof (the bottom edge of figure 3) removably insertable into the gap (see figure 3), wherein the edge portion of the rigid board has a terminating face (the bottom face of figure 3) which faces the stop bead wall of the stop bead apparatus (see figure 3), and wherein an entirety of the terminating face of the rigid cement board within the gap is in direct contact with the second side of the stop bead wall (see figure 3), whereby the terminating face of the rigid board is in a position biased against the stop bead wall (The striations #24 on the rear wall #16 are used to form a tight bond between the board #42 and stop bead #10 and thus bias the terminating face of the board in its position on the stop bead wall. Furthermore, gravity and the weight of the board bias such a terminating edge against the stop bead wall during use as depicted in figure 3.), and whereby the flexible spacing member maintains the tight bond against the jamb (see figure 3).
However, Larson does not disclose the board is a rigid, cured cement board. It is highly well known in the art, as evidenced by Gleeson et al., that EIFS cladding systems of buildings commonly used foamed panels to clad the exterior of the building, where cement or fiber cement boards can instead be used in place of the foamed panels in In re Leshin, 125 USPQ 416 (CCPA 1960).
Furthermore, if the Examiner is considered to over broadly interpret Larson as disclosing the spacing member maintains the tight bond against the jamb, it is highly well known in the art, as evidenced by Maziarz ‘971, that when a spacing member is provided on a bottom surface of the stop bead apparatus, such a spacing member is constructed so as to compress and accommodate expansion and compressive forces against the jamb which the spacing member is to abut against. Therefore, it would have been obvious to have constructed the spacing member and stop bead wall of Larson such that the spacing member is to flex and maintain the tight bond against the jamb of the window, as taught in Maziarz ‘971, in order to allow for greater force distribution and compression during use.
Regarding claim 19, Larson in view of Gleeson et al., or in the alternative in view of Gleeson et al. and Maziarz ‘971, render obvious the front wall of the stop bead apparatus extends from the stop bead wall in a substantially perpendicular angle, wherein the front wall is set back from a terminating edge of the stop bead wall (figure 2 .

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Gleeson et al. and Maziarz ‘971.
Regarding claim 3, Larson in view of Gleeson et al. and Maziarz ‘971 render obvious the step of caulking a joint between the stop bead apparatus and the jamb (Maziarz ‘971 discloses that both a spacing member #109 and caulking #6 can be used between the stop bead wall and the jamb, where it would have been obvious to have similarly used a spacing member and caulking between the stop bead wall and jamb of Larson in order to prevent the ingress of water and provide a better seal between such elements).
Regarding claim 4, Larson in view of Gleeson et al. and Maziarz ‘971 render obvious a bond-breaking tape (Maziarz ‘971; #135) positioned between an exterior surface of the spacing member and the caulking within the joint between the stop bead apparatus and the jamb (see figures 8 of Maziarz ‘971, where such features would be provided within Larson as explained above).
Regarding claim 11, Larson in view of Gleeson et al. and Maziarz ‘971 render obvious a caulked joint between the stop bead apparatus and the jamb (Maziarz ‘971 discloses that both a spacing member #109 and caulking #6 can be used between the stop bead wall and the jamb, where it would have been obvious to have similarly used a spacing member and caulking between the stop bead wall and jamb of Larson in order to prevent the ingress of water and provide a better seal between such elements).
Regarding claim 12, Larson in view of Gleeson et al. and Maziarz ‘971 render obvious a bond-breaking tape (Maziarz ‘971; #135) positioned between an exterior surface of the spacing member and the caulked joint between the stop bead apparatus and the jamb (see figures 8 of Maziarz ‘971, where such features would be provided within Larson as explained above).

Claims 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Gleeson et al. and Little et al. (U.S. Patent 2013/0205696), or in the alternative in view of Gleeson et al, Maziarz ‘971, and Little et al.
Regarding claims 6, 14, and 18, Larson in view of Gleeson et al., or in the alternative in view of Gleeson et al. and Maziarz ‘971 render obvious the claimed invention except for the front wall comprises at least first and second connected wall portions, with the first wall portion extending from the stop bead wall at an acute angle relative thereto and the second wall portion is positioned substantially parallel to the base panel. Instead, Larson teaches the front wall comprises a single portion #14 that extends substantially parallel to the base panel. However, it is highly well known in the art, as evidenced by Little et al., that such stop bead assemblies can be constructed such that the front wall #14 and stop bead wall #18 form a right angle with one another or the front wall #14 can comprise of first #118 and second #102 portions, where the first portion #118 extends at an acute angle with respect to the stop bead wall #108 and the second portion #102 extends substantially parallel to a base panel #110 of the apparatus. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the stop bead assembly of .

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Gleeson et al. and Amend (U.S. Patent 2012/0324814), or in the alternative in view of Gleeson et al, Maziarz ‘971, and Amend.
Regarding claims 8, 16, and 20, Larson in view of Gleeson et al., or in the alternative in view of Gleeson et al. and Maziarz ‘971 render obvious the claimed invention except for the front wall of the stop bead apparatus comprises a curved portion extending from the stop bead wall such that the curved portion is positioned at an outermost location of the stop bead apparatus. Larson discloses a curved portion #30 on the front wall #14 that extends from the stop bead wall but the drip edge #34 instead extends to an outermost location of the apparatus. It is highly well known in the art, as evidenced by Amend, that the drip edge can be formed integrally with the stop bead apparatus, as depicted in figure 5, or can be formed by a separate element that is to be attached to the stop bead apparatus, as depicted in figure 6. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the drip edge of Larson such that it is formed separately from the stop bead apparatus, as taught in Amend, since Amend teach such integral and separate embodiments are disclosed as interchangeable with one another to yield the same predictable result and also since it has been held that constructing a formerly Nerwin v. Erlichman, 168 USPQ 177, 179 (1969). Therefore, since the drip edge of Larson in view of Amend is formed separate from the stop bead apparatus, such a curved portion of the front wall, as taught in Larson, would thus form the outermost location of the apparatus as defined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, and 11-20 have been considered but are moot because Applicant’s amendments to the claims required the use of a different primary reference that was not previously used.
Furthermore, Applicant’s amendments to the claims overcome the claim objections and double patenting rejections of the previous Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635